Montana, C.J. This cause comes before this Court on a stipulation for the entry of a judgment submitted by the parties. This is a breach-of-contract claim arising out of the construction of the Northeastern University library building in Chicago, Illinois. In its complaint, Claimant alleged that the Capital Development Board (hereinafter CDB) breached its contract through its failure to compensate the Claimant for certain reimbursable expenses. The Claimant alleged that he suffered damages in the amount of $10,375.00. After review of Claimant’s supporting records by representatives of CDB and following negotiations between the parties, CDB has stipulated and agreed that the Claimant was not properly compensated for certain reimbursable expenses under the terms of the contract. Because of the time and expense of trial, the parties have stipulated and agreed that judgment should be entered in Claimant’s favor in the amount of $6,800.00. Although this Court is not bound by any stipulation, it is not the practice of this Court to interpose controversy between the parties where none seems to exist. The instant stipulation appears to have been entered into after careful consideration of the facts and applicable law by authorized representatives of the parties regarding damage claims under State construction contracts. The amount agreed upon seems to have resulted from the give and take associated with arms-length bargaining. This being the case, this Court sees no reason not to honor the stipulation of the parties. It is hereby ordered that Claimant, Charles Edward Stade, be awarded the sum of $6,800.00 (six thousand eight-hundred and no/100 dollars) in full and complete satisfaction of all its claims herein.